Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: prior arts or record fail to teach, or render obvious, alone or in combination a method for a mobile device to send text generated by a speech to text application to a remote endpoint device, a display system, and a non-transitory computer readable storage medium including a set of instructions that when executed by one or more processors causes the one or more processors to perform operations comprising the claimed components, relationships, and functionalities as specifically recited in the claims particularly receiving via the application executing on the mobile device a selection of a remote endpoint device to receive text from the mobile device that the selected remote endpoint device is executing the speech to text application and transmitting by the mobile device the text to the same remote endpoint device that the remote endpoint device can display the text on the display of the remote endpoint device.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652